DETAILED ACTION

1.	This Office Action is in response to the communications dated 09/16/2021.
Claims 1-17, and 21-23 are pending in this application.
	Claims 18-20 have been cancelled.

Acknowledges

2.	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 07/10/20.  The references cited on the PTOL 1449 form have been considered.

Allowance / Reason for Allowance

3.	Claims 1-17, and 21-23 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1-9:
None of the references of record teaches or suggests the claimed method (in combination(s) as set forth in the claim(s)) comprising:
annealing the fin structure having the semiconductor liner layer, the first capping layer, and the second capping layer thereon to drive a dopant from the semiconductor liner layer into the fin structure, wherein a dopant concentration profile in the bottom 

Claims 10-17:
None of the references of record teaches or suggests the claimed method (in combination(s) as set forth in the claim(s)) comprising:
annealing the channel region of the fin structure having the semiconductor liner layer, the first capping layer, and the second capping layer thereon, the annealing causing the dopant of the semiconductor liner layer to diffuse into the channel region of the fin structure, wherein an average dopant concentration in a bottom portion of the channel region is different from an average dopant concentration in an upper portion of the channel region; 
etching the channel region of the fin structure to remove the first capping layer, the second capping layer, and the semiconductor liner layer, the etching forming a trimmed fin structure.

Claims 21-23:
None of the references of record teaches or suggests the claimed method (in combination(s) as set forth in the claim(s)) comprising:
annealing the fin structure having the semiconductor liner layer, the first capping layer, and the second capping layer thereon to drive a dopant from the semiconductor liner layer into the fin structure, wherein a dopant concentration profile in the bottom 
performing an etching process to remove the first capping layer and the second capping layer; and 
trimming the fin structure to remove non-activated portions of the semiconductor liner layer, the trimming resulting in a trimmed fin structure with substantially vertical sidewalls.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
November 2, 2021